Dixon, C. J.
This is an action to foreclose another mortgage, made and deposited upon the same conditions and under the same circumstances as the mortgage in Andrews v. Thayer, just decided. The pleadings are alike in both cases, and there was the same testimony, finding, judgment and exceptions in the court below, and the questions presented in this court are the same. The same judgment must be rendered here as in that case, and for the same reasons. See that opinion.
By the Court.— Judgment reversed and cause remanded for a new trial in the circuit court.